Exhibit 10.2
 


Thomas Renaud, Agent
Daniel Renaud, Agent
Fredric Obsbaum, Manager
Arrowhead Capital Advisors,
a division of Trump Securities, LLC
39 Broadway, Suite 3300
New York, NY 10006, United States
Tel:  +1 212 509 7800



____________________, 2016




NABUFIT Global, Inc.
626 East 1820 North, Orem, UT, 84097, United States.


Brian Mertz; CEO
Phone: +4523903300  Denmark
Email: bm@nabufit.com
Bob Bench; CFO
Phone: 801-362-2115
Email: bobbench@nabufit.com

 

Attn: Mr. Brian Palm Svaneeng Mertz - Chief Executive Officer

Mr. Robert Bench – Chief Financial Officer




Private Placement and Advisory


Dear Mr. Mertz and Mr. Bench,


This letter (the "Agreement") will confirm our understanding that NABUFIT
Global, Inc. (the "Company") has engaged Arrowhead Capital Advisors, a division
of Trump Securities, LLC ("ACA" or "Advisor") to act as the Company's
non-exclusive placement agent in connection with a Transaction as defined below.
The specific terms and conditions of the Transaction shall be determined by good
faith negotiations between the parties in the Transaction. References herein to
the "Company" shall be deemed to include without limitation, any entity in
existence or formed, that the Company, whichever the case may be, may form or
utilize to effect the Transaction.


Transaction.  For purposes of this agreement, the term "Transaction" (the
"Transaction") shall include, without limitation, any transaction or series or
combination of related transactions whereby, directly or indirectly, an interest
or equity in, a loan to, a royalty, an off-take agreement, or a licensing
agreement with the Company and/or its subsidiaries or any amount of their
respective assets, is transferred for consideration, including, without
limitation, by means of a sale or exchange of capital stock or assets, a merger
or consolidation, a tender or exchange offer, a leveraged buy-out, a minority
investment, a spin-off or a split-off, the formation of a joint venture or
partnership, or any similar transaction, or any revolving credit facility.


Section 1. Scope of Engagement and Services.  In connection with this
engagement, ACA shall, as appropriate:


(a)
familiarize itself to the extent appropriate and feasible with the business,
operations, properties, financial condition and prospects of the Company in
order to, among other things, analyze the potential contributions of such
business, operations and facilities to the Company's future operating results,
it being understood that Advisor shall be entitled, in the course of such
familiarization, to rely upon publicly available information and such other
information as may be supplied by the Company, without independent
investigation;

--------------------------------------------------------------------------------

(b)
advise and assist the Company in negotiating the terms and conditions of the
above defined or other transaction;

(c)
introduce the Company to business partners ("Introduced Parties"); this
Agreement also covers indirect introductions from Introduced Parties – that is,
if an Introduced Party introduces the Company to a third party, then this third
party is also deemed an Introduced Party; a list of Introduced Parties will be
appended hereto as Annex B and incorporated herein and will be updated from time
to time as appropriate;

(d)
advise and assist management in preparing for presentations to investors,
lenders and/or other financial sources, including the development of the best
strategy for demonstrating the experience of management and the scope of such
experience;

(e)
perform such other financial advisory services as ACA and the Company may from
time to time agree upon.

 
Section 2. Compensation.


(a)
Upon the execution of this Agreement, the Company shall pay to Trump Securities
a due diligence cash fee of US$10,000 ("fifteen thousand US dollars").



(b)
In the event a Transaction is consummated with any Introduced Parties, the
Company will also pay to Trump Securities an aggregate transaction fee (the
"Transaction Fee") as stated below, consisting of a Cash Fee. All such fees
shall be immediately paid by the Company to Trump Securities at the closing of
the Transaction, however, if such Transaction occurs through multiple closings,
then pro rata portion of such fees shall be paid upon each closing:



i.
Cash Fee.  The Company shall pay to Trump Securities an aggregate cash fee equal
to ten percent (10%) of the aggregate amount of the Transaction.



(c)
If the Transaction is not consummated prior to the expiration or termination of
this agreement, Trump Securities shall be entitled to the full Transaction Fee
set forth in Section 2(b) with respect to any Transaction consummated with any
Introduced Parties within eighteen (18) months following the expiration or
termination of this Agreement. (the "Tail Period")

 
Section 3. Indemnification.The Company agrees to indemnify and defend ACA in
accordance with the provisions of Annex A hereto, which is incorporated by
reference and made a part hereof.


Section 4. Expenses.The Company shall reimburse ACA for all of its
Company-pre-approved, actual and out-of-pocket expenses, including but not
limited to reasonable and documented travel, legal fees and other expenses,
incurred in connection with the Transaction, whether or not the Transaction is
completed, subject to presentation of appropriate documentation evidencing such
out-of-pocket expenses. ACA will not bear any of the Company's legal,
accounting, printing or other expenses in connection with any transaction
considered or consummated hereby. It also is understood that ACA will not be
responsible for any fees or commissions payable to any finder or to any other
financial or other advisor utilized or retained by the Company.

--------------------------------------------------------------------------------



Section 5. ACA's and the Company's Relationships with Others. The Company
acknowledges that ACA and its affiliates are in the business of providing
investment banking, financial advisory and consulting services to others and
agrees that the provision of such services shall not constitute a breach hereof
of any duty owed to the Company by virtue of this Agreement.  Nothing contained
herein, other than ACA's obligations relating to the Company's Confidential
Material as provided in Section 6 hereof, shall be construed to limit or
restrict ACA or its respective affiliates in conducting such businesses with
respect to others or in rendering such services to others.


Section 6. Confidential Information. In connection with the rendering of
services hereunder, ACA has been or will be furnished with certain confidential
information of the Company including, but not limited to, financial statements
and information, cost and expense data, scientific data, intellectual property,
trade secrets, business strategies, marketing and customer data, and such other
information not generally available from public or published information
sources. Such information shall be deemed "Confidential Material", shall be used
solely in connection with the provision of services contemplated hereby, and
shall not be disclosed by ACA without the prior written consent of the Company. 
In the event ACA is required by applicable law or legal process to disclose any
of the Confidential Material, ACA will deliver to the Company prompt notice of
such requirement, if legally permissible, (by fax or overnight courier promptly
following ACA's knowledge or determination of such requirement) prior to such
disclosure so the Company may seek an appropriate protective order and/or waive
compliance of this provision. If, in the absence of a protective order (because
the Company elected to not seek such an order or it was denied by a court of
competent jurisdiction) or receipt of written waiver, ACA is nonetheless, in the
written opinion of its counsel, compelled to disclose any Confidential Material,
ACA may do so without liability hereunder.


Section 7. Limitation Upon the Use of Advice and Services.



(a) No person or entity, other than the Company and its affiliates and
subsidiaries (including its directors, officers and employees), shall be
entitled to make use of, or rely upon any advice of ACA to be given hereunder,
and the Company shall not transmit such advice to, or encourage or facilitate
the use or reliance upon such advice by others without the prior written consent
of ACA.



(b)
The Company hereby acknowledges that ACA, for services rendered as contemplated
by this Agreement, does not make any commitment whatsoever to make a market in
any of the Company's securities on any stock exchange or in any electronic
marketplace.



(c)
Use of ACA's name in annual reports or any other report of the Company or
releases by the Company requires the prior written approval of ACA unless the
Company is required by law to include ACA's name in such annual reports, other
report or release of the Company, in which event the Company shall furnish to
ACA copies of such annual reports or other reports or releases using ACA's names
in advance of publication by the Company.



Section 8. Public Announcements.  The Company agrees that ACA may place
announcements or advertisements or otherwise publicize ACA's role hereunder
subject to an advanced approval in writing, by the Company, of such publication
and to any applicable law, including the US securities regulations.  The Company
further agrees to include reference to ACA and ACA's role in the Transaction in
the press releases regarding the Transaction (the "Press Releases").  ACA shall
have the right to review and approve the Press Releases prior to publication,
ACA's approval not unreasonably withheld.


Section 9. No Finders or Other Brokers.  The Company represents that this
agreement does not conflict with any other finder or broker agreement entered
into by Company, and that, without limitation, if another person or entity is
entitled to payment by Company of a finder's fee or any type of brokerage
commission in connection with any Transactions contemplated by this Agreement as
a result of any agreement or understanding with the Company, this will not
reduce Company's obligations to ACA hereunder.

--------------------------------------------------------------------------------



Section 10. Information; Cooperation.  The Company will cooperate with and will
furnish ACA with all reasonable information and data concerning the Company and
the Transaction, which ACA deems appropriate and will provide ACA with
reasonable access to the Company's officers, directors, employees, independent
accountants and legal counsel. The Company represents that all information and
any disclosure materials made available to ACA for distribution to investors
will be complete and correct in all material respects and will not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein not misleading in light of the
circumstances under which such statements are made. The Company further
represents and warrants that to the extent any projections are furnished, such
projections will have been prepared in good faith and will be based upon
assumptions, which, in light of the circumstances under which they are made, are
reasonable. ACA shall not deliver to any prospective investors any information
concerning the Company, unless the Company has previously consented to the
distribution of such information.
 
Section 11. Miscellaneous.



(a) Any notice or communication between the parties hereto shall be sufficiently
given if sent by certified or registered mail, postage prepaid, or faxed and
confirmed if to the Company, addressed to it at its address as stated on the
first page of this Agreement, or if to ACA, addressed to them at: 39 Broadway,
Suite 3300, New York, NY 10006, United States. Such notice or other
communication shall be deemed to be given on the date of receipt.



(b)
This Agreement embodies the entire agreement and understanding between the
Company and ACA and supersedes any and all negotiations, prior discussions and
preliminary and prior agreements and understandings that ACA may have had with
the Company related to the subject matter of advisory on private placements, and
may be modified only by a written instrument duly executed by each party.  This
Agreement shall inure to the benefit of and be binding upon the successors,
assigns and personal representatives of each of the parties hereto. This
Agreement has been duly authorized, executed and delivered by and on behalf of
the Company and ACA.



(c)
This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.  Any and all disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be finally and exclusively
resolved by arbitration in accordance with the Rules of FINRA as at present in
force. The arbitration shall take place in New York City, the State of New York.
The parties hereby submit themselves to the exclusive jurisdiction of the
arbitration tribunal in the City of New York, the State of New York under the
auspices of FINRA. To the extent permitted by law, the award of the arbitrators
may include, without limitation, one or more of the following: a monetary award,
a declaration of rights, an order of specific performance, an injunction,
reformation of the contract. The decision of the arbitrators shall be final and
binding upon the parties hereto, and judgment on the award may be entered in any
court having jurisdiction over the subject matter thereof. Each party to the
arbitration shall bear its own expenses of the arbitration (including without
limitation reasonable fees and expenses of counsel, experts and consultants).

--------------------------------------------------------------------------------



(d)
There is no relationship of partnership, agency, employment, franchise or joint
venture between the parties.  No party has the authority to bind the other or
incur any obligation on the other's behalf.



(e)
The Company hereby acknowledges that ACA is not a fiduciary of the Company.  ACA
makes no representations or warranties regarding the Company's ability to secure
financing, whether now or in the future.



(f)
This Agreement and the rights hereunder may not be assigned by either party
(except by operation of law).



(g)
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.



Section 12. Termination.  The term (the "Term") of ACA's engagement hereunder
shall commence on the date hereof and shall end upon termination by either of
the parties. This Agreement can be terminated as follows: (i) seven (7) days
after receipt of written notice of termination from either party for any reason.


In the event of any termination of this Agreement prior to the expiration of the
Term, this Agreement shall become null and void, except for indemnity
obligations of all parties hereunder, reimbursement for Placement Agent expenses
incurred up to the date of such termination in accordance with Section 4
hereunder and fees that are or may become due to ACA under Section 2 hereunder.


In addition, in the event this Agreement shall be terminated in accordance with
the provisions of this Section 12 or upon expiration of this Agreement, the
sections headed "Confidential Information," "Indemnification," "Miscellaneous,"
"Expenses," and the "Tail Period" provisions set forth under Section 2 will
survive.


Signature page follows

--------------------------------------------------------------------------------

We are delighted to accept this engagement and look forward to working with you
on this assignment.  Please confirm that the foregoing is in accordance with
your understanding by signing and returning to us one copy of this enclosed
duplicate of this agreement.


Very truly yours,




ARROWHEAD CAPITAL ADVISORS, A DIVISION OF TRUMP SECURITIES, LLC


Agreed to and Accepted as of the date above


Representing ACA / TRUMP:




By:          _________________________________________________________
                Fredric Obsbaum
Manager




By:          ________________________________________________________
Thomas Renaud
Agent




By:          ________________________________________________________
Daniel Renaud
Agent






NABUFIT GLOBAL, INC.






By:          _________________________________________________________
Brian Palm Svaneeng Mertz
Chief Executive Officer






By:          _________________________________________________________
Robert Bench
Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A


INDEMNIFICATION




The Company agrees to indemnify and defend and hold harmless ACA and its
affiliates and their respective officers, directors, employees, agents and
controlling persons (ACA and each such person being an "Indemnified Party"),
from and against any losses, claims, damages and liabilities, joint or several,
to which such Indemnified Party may become subject under any applicable law, or
otherwise, which relate to or arise in any manner out of any transaction,
financing, or any other matter (collectively, the "Matters") contemplated by the
engagement letter of which this Annex A forms a part  and the performance by ACA
of the services contemplated thereby, and will promptly reimburse each
Indemnified Party for all reasonable expenses (including reasonable fees and
expenses of legal counsel) as incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Company. Notwithstanding the foregoing, the Company shall
not be liable under the foregoing to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court of competent
jurisdiction to have resulted solely from ACA's bad faith or gross negligence.


If the indemnification of an Indemnified Party provided for this letter
agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and ACA's, on the other hand, of any
Matter (whether or not the Matter is consummated) or (ii) if (but only if) the
allocation provided for in clause (i) is for any reason held unenforceable, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company, on the one
hand, and ACA, on the other hand, as well as any other relevant equitable
considerations. The Company agrees that for the purposes of this paragraph the
relative benefits to the Company and ACA of any contemplated Matter (whether or
not such Matter is consummated) shall be deemed to be in the same proportion
that the total value paid or received or to be paid or received by the Company
as a result of or in connection with any Matter, bears to the fees paid or to be
paid to ACA under the engagement letter; provided, however, that, to the extent
permitted by applicable law, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the aggregate fees
actually paid to ACA under the engagement letter of which this Annex A is a
part.


Promptly after receipt by ACA or any other Indemnified Party of any notice of
any proceeding, or the commencement of any legal action or proceeding in respect
of which indemnity may be sought against the Company, ACA or such other
Indemnified Party shall notify the Company promptly in writing of the receipt of
any such notice or commencement of such an action or proceeding.  In the event
the Company shall be obligated under this Indemnification Annex to indemnify ACA
and/or such other Indemnified Party, the Company may assume and control all
aspects of the defense of such proceeding, including, inter alia, selection of
counsel and other professionals (which counsel and professionals shall be
reasonably acceptable to ACA) and, subject to the next paragraph, settlement;
provided, however, that the Indemnified Parties shall have the right to retain
separate counsel, but the fees and expenses of such counsel shall be at the
expense of the Indemnified Parties, unless (i) the employment of such counsel
has been specifically authorized in writing by the Company, (ii) the Company has
failed to assume the defense and employ reasonably acceptable counsel as
required above, or (iii) the named parties to any such action (including any
impleaded parties) include both (a) the Indemnified Parties and (b) the Company,
and the Indemnified Parties shall have reasonably determined that the defenses
available to them are not available to the Company and/or may not be consistent
with the best interests of the Company or the Indemnified Parties (in which case
the Company shall not have the right to assume the defense of such action on
behalf of the Indemnified Parties); it being understood, however, that the
Company shall not, in connection with any one such action or separate,
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys for the Indemnified
Parties, which firm shall be designated in writing by ACA.


--------------------------------------------------------------------------------

The Company agrees that it will not, without the prior written consent of ACA,
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification may
be sought hereunder (whether or not ACA or any other Indemnified Party is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of ACA and
each other Indemnified Party hereunder from all liability arising out of such
claim, action or proceeding.
 
If ACA or any other Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company in which
such party is not named as a defendant, the Company will reimburse ACA for all
reasonable expenses incurred in connection with such party's appearing and
preparing to appear as such a witness, including, without limitation, the fees
and disbursements of its legal counsel.
 
The provisions of this Annex A shall continue to apply and shall remain in full
force and effect regardless of any modification or termination of the engagement
or engagement letter of which this Annex A is a part or the completion of ACA's
services thereunder.



--------------------------------------------------------------------------------





ANNEX B


INTRODUCED PARTIES




As of ___________________, 2016 (to be updated periodically)


1.
2.



--------------------------------------------------------------------------------